NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 19, 2015* 
                                 Decided March 20, 2015 
                                              
                                          Before 
 
                          DANIEL A. MANION, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 14‐3058                                       Appeal from the 
                                                  United States District Court 
MUFID ABDULQADER,                                 for the Southern District of Indiana, 
      Plaintiff‐Appellant,                        Terre Haute Division. 
                                                   
      v.                                          No. 2:13‐cv‐0207‐WTL‐WGH 
                                                   
UNITED STATES OF AMERICA,                         William T. Lawrence, 
      Defendant‐Appellee.                         Judge. 
 
                                        O R D E R 

       Mufid Abdulqader, a federal prisoner, sued the United States under the Federal 
Tort Claims Act (“FTCA”), 28 U.S.C. 1346(b), alleging that the Bureau of Prisons 
negligently lost some of his legal papers, religious items, and other personal belongings 
when he was transferred from USP Marion to FCI Terre Haute in May 2012. Before the 
government had answered his complaint, Abdulqader served the United States with a 
request for admission, see FED. R. CIV. P. 36, asking the government to admit that his 
claim “is in fact a valid claim and this Plaintiff is unquestionably entitled to all of the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐3058                                                                                Page 2 
 
sums so claimed for therein.” The United States never responded. Instead, it moved to 
dismiss the suit for lack of subject‐matter jurisdiction because, the government argued, 
the FTCA does not waive the government’s sovereign immunity for cases involving lost 
or destroyed prisoner property. Abdulqader countered that the government had waived 
its sovereign immunity by admitting—i.e., ignoring his request for admission—the 
validity of his claim. See FED. R. CIV. P. 36(a)(3). The district court agreed with the 
government that Abdulqader’s claim is barred by sovereign immunity but clarified that 
a dismissal on that ground is for failure to state a claim for relief, see FED. R. CIV. 
P. 12(b)(6), not lack of jurisdiction, see FED. R. CIV. P. 12(b)(1). 
         
        Abdulqader contests this ruling on appeal. But the district court correctly 
concluded that although subject‐matter jurisdiction was secure, see Smoke Shop, LLC v. 
United States, 761 F.3d 779, 782 n.1 (7th Cir. 2014); Williams v. Fleming, 597 F.3d 820,   
823–24 (7th Cir. 2010), Abdulqader’s claim is barred by sovereign immunity. In enacting 
the FTCA, Congress waived the United States’ sovereign immunity for suits alleging 
injury—including the loss of property—attributable to negligence on the part of federal 
employees acting within the scope of their employment. See 28 U.S.C. §§ 1346(b)(1), 
2671–2680; Furry v. United States, 712 F.3d 988, 992 (7th Cir. 2013); On‐Site Screening, 
Inc. v. United States, 687 F.3d 896, 898 (7th Cir. 2012). But in Ali v. Federal Bureau of Prisons, 
552 U.S. 214 (2008), the Supreme Court held that § 2680(c) excludes from this waiver 
claims involving the negligent handling of detained property by law‐enforcement 
officers, which includes prison guards. Id. at 216, 228; see Kosak v. United States, 465 U.S. 
848, 854 (1984); Parrott v. United States, 536 F.3d 629, 635–36 (7th Cir. 2008). Indeed, on 
strikingly similar facts, the Court concluded in Ali that sovereign immunity blocked an 
inmate’s suit alleging that the Bureau of Prisons lost personal property during a prison 
transfer. 552 U.S. at 216–17, 227–28. Reinstating Abdulqader’s suit would run afoul of 
Ali.   
 
        Nevertheless, Abdulqader insists that the government waived its sovereign 
immunity by not responding to his request for admission. Yet, a “waiver of sovereign 
immunity cannot be implied but must be unequivocally expressed,” United States v. 
Mitchell, 445 U.S. 535, 538 (1980) (internal quotation marks and citation omitted); 
see Edwards v. U.S. Dep’t of Justice, 43 F.3d 312, 317 (7th Cir. 1994), and any expression of 
waiver will be strictly construed in the government’s favor, Lane v. Pena, 518 U.S. 187, 192 
(1996); United States v. Nordic Vill., Inc., 503 U.S. 30, 34 (1992). The government’s 
unresponsiveness to Abdulqader’s Rule 36 request does not meet this standard. 
Anyway, Rule 36 does not encompass demands—like Abdulqader’s—for legal 
conclusions. See FED R. CIV. P. 36(a)(1)(A) (limiting scope of admissions to “facts, the 
No. 14‐3058                                                                              Page 3 
 
application of law to fact, or opinions about either”); United States v. Petroff‐Kline, 
557 F.3d 285, 293 (6th Cir. 2009); 8B CHARLES ALLEN WRIGHT, ARTHUR R. MILLER & 
RICHARD L. MARCUS, FEDERAL PRACTICE & PROCEDURE § 2255 & n.7, pp. 334–36 (3d ed. 
2010). 
         
                                                                                 AFFIRMED.